       CASE 0:20-cv-02644-WMW-KMM Doc. 27 Filed 05/04/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Iceotope Group Limited,                        Civil No. 20-cv-02644 (WMW/KMM)

                      Plaintiff,

 v.

 LiquidCool Solutions, Inc.,                       NOTICE OF APPEARANCE

                      Defendant.



       PLEASE TAKE NOTICE that the undersigned attorney, Daniel R. Hall, of

Anthony Ostlund Baer & Louwagie P.A., enters his appearance on behalf of Defendant

LiquidCool Solutions, Inc. All other counsel of record for Defendant LiquidCool

Solutions, Inc. remain in place.


                                         ANTHONY OSTLUND
                                         BAER & LOUWAGIE P.A.

Dated: May 4, 2021                       By:   s/ Daniel R. Hall
                                             Daniel R. Hall (#0392757)
                                         3600 Wells Fargo Center
                                         90 South Seventh Street
                                         Minneapolis, MN 55402
                                         Telephone: (612) 349-6969
                                         Email: dhall@anthonyostlund.com

                                         ATTORNEYS FOR DEFENDANT
